780 N.W.2d 830 (2010)
AUTO-OWNERS INSURANCE COMPANY, Plaintiff-Appellant,
v.
Victor MARTIN, and State Farm Mutual Automobile Insurance Company, Defendants-Appellees, and
Paula Mapes And Stephen Mapes, Defendants.
Docket No. 139710. COA No. 281482.
Supreme Court of Michigan.
April 28, 2010.

Order
On order of the Court, the application for leave to appeal the June 16, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.